Citation Nr: 0724813	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1955 to September 1959.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2003 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for bilateral 
hearing loss.  


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level II in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for hearing loss, and assigned a disability rating and 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
September 2005 statement of the case (SOC) provided notice on 
the "downstream" issue of an increased initial rating; a 
December 2006 supplemental SOC readjudicated the matter after 
the veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not 
alleged that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for an examination in November 2006.  The 
veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.  Factual Background

On October 2003 Audiology Clinic audiometry, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
35
55
LEFT
0
0
15
55
60
Average puretone thresholds were 25 decibels, right ear and 
32 decibels, left ear.  Speech discrimination was 92 percent 
in the right ear and 96 percent in the left.  The audiologist 
found that the veteran had mild to severe hearing loss in the 
3000 and 4000 Hz frequencies, bilaterally.

In his September 2004 notice of disagreement, the veteran 
contended that his hearing loss affected his quality of life 
because he missed points in conversations and was unable to 
hear the radio and television.  He submitted a copy of an 
article about the symptoms and causes of hearing loss.  

The record includes charts of audiometry completed in 
conjunction with the veteran's VA treatment which have not 
been interpreted (and which the Board is not competent to 
interpret).  There is no corresponding speech recognition 
testing; and the audiometry is suitable for rating purposes.  
According to VA treatment records from November 2005 to 
January 2006, the veteran was issued new hearing aids; he 
reported that they improved speech intelligibility and sound 
quality.  

On November 2006 audiological evaluation on behalf of VA, 
audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
45
65
LEFT
10
5
25
60
70

Average puretone thresholds were 34 decibels, right ear and 
40 decibels, left ear.  Speech discrimination was 90 percent, 
right ear and 84 percent, left.  The audiologist found that 
the veteran had a sharply sloping to severe hearing loss in 
the high frequencies bilaterally.  It was noted that 
comparison to 2003 audiometry showed the hearing loss had 
become more severe, it was recommended that the veteran's 
hearing be reevaluated annually.



C.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing by a state-
licensed audiologist.  See 38 C.F.R. § 4.85.  Where there is 
an exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be based solely on puretone 
threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies (1000, 
2000, 3000 and 4000 Hertz) are 55 decibels or greater.  
Another occurs when the puretone threshold at 1000 Hertz is 
30 decibels or less, and the threshold at 2000 Hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  It is not shown that the 
veteran's bilateral hearing loss warranted a compensable 
rating at any time during the appeal period.  Consequently, 
"staged" ratings are not indicated.

Official audiometry in October 2003 showed Level I hearing in 
each ear.  More recent official audiometry, in November 2006, 
revealed Level II hearing in each ear.  While the veteran's 
hearing loss has progressed somewhat during the three 
intervening years, neither set of findings warrants a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, Code 
6100.  The hearing loss is not yet at a compensable level 
under schedular criteria.  Significantly, no certified 
audiometry showed an exceptional pattern of hearing that 
would warrant rating the disability under the alternate 
criteria in Table VIA.

The veteran's lay assertions that his hearing impairment is 
greater than reflected by a noncompensable rating are 
insufficient to establish this is so.  He is a layperson, and 
is not competent to establish the level of hearing disability 
by his own opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Since evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating, the veteran's appeal for 
a compensable rating must be denied.  See Lendenmann, at 345. 
 

The Board has considered whether referral for extraschedular 
consideration is suggested by the record.  While the veteran 
alleges that his hearing loss causes serious problems with 
activities of daily living, there is no objective evidence in 
the record of 'marked' interference with employment or 
frequent hospitalizations due to hearing loss, or other 
factors of like gravity which would suggest that referral for 
extraschedular consideration is indicated.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


